                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

                                             )
Christina Tosseth, individually and as       )
next best friend of Jaide Tosseth, deceased, ) ORDER
                                             )
                Plaintiff,                   )
                                             )
        vs.                                  )
                                             )
Remington Arms Company, LLC,                 )
                                             ) Case No.: 1:18-cv-230
                Defendant.                   )
_____________________________________________________________________________

       As articulated during today’s status call, the deadline for depositions of expert witnesses

is hereby extended until May 1, 2020. Plaintiff shall bear the cost of deposition transcripts and

shall provide copies to defendant. Plaintiff shall submit his response to defendant’s Motion for

Summary Judgment (Doc. No. 36) within seven (7) days of the completion of the second

deposition. Additionally, the Court FINDS MOOT defendant’s Motion for Leave to File a

Surreply (Doc. No. 46).

       IT IS SO ORDERED.
       Dated this 9th day of April, 2020.
                                                    /s/ Clare R. Hochhalter
                                                    Clare R. Hochhalter
                                                    United States Magistrate Judge




                                                1
